 1

 2

 3

 4

 5

 6                                                           The Honorable MARSHA J. PECHMAN
 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9   SHAWN MURINKO and DISABILITY                               NO. C19-00943-MJP
     RIGHTS WASHINGTON, a nonprofit
10   membership organization for the federally
     mandated Protection and Advocacy Systems,                  STIPULATED BRIEFING
11                                                              SCHEDULE
                                 Plaintiffs,
12
     v.
13
     CHERYL STRANGE, in her official capacity as
14   Secretary of the Washington State Department
     of Social and Health Services, and SUSAN
15   BIRCH, in her official capacity as Director of
     the Washington State Health Care Authority,
16
                                 Defendants.
17

18          The parties have agreed to have the Plaintiffs’ Motion for Summary Judgment (Dkt. #95),

19   and Defendants’ Motion for Summary Judgment both noted on April 10, 2020. Response briefs

20   and papers for all parties will be filed by April 6, 2020, and reply briefs for all parties will be

21   filed by April 10, 2020.

22          It is so ORDERED.

23          Dated this 4th day of March, 2020.

24

25
                                                           A
                                                           Marsha J. Pechman
26                                                         United States District Judge


      STIPULATED BRIEFING SCHEDULE                   1                  ATTORNEY GENERAL OF WASHINGTON
                                                                               7141 Cleanwater Dr SW
      NO. C19-00943-MJP                                                            PO Box 40124
                                                                              Olympia, WA 98504-0124
                                                                                   (360) 586-6565
 1   Presented by:
 2
     ROBERT W. FERGUSON
 3   Attorney General
 4
            s/ Kathryn M. Krieger
 5   NISSA IVERSEN, WSBA No. 46708
     KATHRYN M. KRIEGER, WSBA No. 47037
 6   JEFFREY GRANT, WSBA No. 11046
     Assistant Attorneys General
 7   Attorneys for Defendants
 8   Office of the Attorney General
     7141 Cleanwater Drive SW
 9   PO Box 40124
     Olympia, WA 98504-0124
10   Telephone: (360) 586-6565
     Fax: (360) 586-6657
11   E-mail: Nissa.Iversen@atg.wa.gov
              Kathryn.Krieger@atg.wa.gov
12            Jeffrey.Grant@atg.wa.gov
13   Agreed as to form:
14   DISABILITY RIGHTS WASHINGTON
15
             s/ Susan Kas
16   SARAH EATON, WSBA No. 46854
     SUSAN KAS, WSBA No. 36592
17   315 – 5th Avenue South, Suite 850
     Seattle, WA 98104
18   Tel. (206) 324-1521; Fax (206) 957-0729
     Email: sarahe@dr-wa.org
19

20   PAUKERT & TROPPMANN, PLLC

21
             s/Andrew Bibivano
22   ANDREW BIVIANO, WSBA No. 38086
     522 W. Riverside Avenue, Suite 560
23   Spokane, WA 99201
     Tel. (509) 232-7760; Fax (509) 232-7762
24
     Email: abiviano@pt-law.com
25
     Attorneys for Plaintiffs
26


      STIPULATED BRIEFING SCHEDULE             2   ATTORNEY GENERAL OF WASHINGTON
                                                          7141 Cleanwater Dr SW
      NO. C19-00943-MJP                                       PO Box 40124
                                                         Olympia, WA 98504-0124
                                                              (360) 586-6565
